Title: From James Madison to James Monroe, 27 January 1823
From: Madison, James
To: Monroe, James


                
                    Dear Sir
                    Montpellier Jany. 27. 1823
                
                The Speaker of the H. of R. the particular friend of my nephew Edgar Macon has intimated to him that a Clerk will soon be wanted for a Board for executing the late award of the Emp: of Russia, and has advised him to be a candidate. Of his qualifications for such a service Col: Barbour can speak with much more knowlege than I can, having been the patron of his professional studies, and individually, closely acquainted with him. Of his integrity & estimable dispositions, I have every reason to be satisfied. With these impressions, I can not refuse to express what might be presumed, the pleasure I should feel in his success in any case where the public interest would coincide, & no injustice be done to the pretensions of others. With the highest respect
                
                    James Madison
                
            